Claims 1-60 are canceled.  Claims 61-83 are pending and under consideration.

Priority:  This application is a 371 of PCT/US17/19476, filed February 24, 2017, which claims benefit of provisional application 62/299237, filed February 24, 2016.

Failure to Comply with Sequence Rules
Where the description of a patent application discusses a sequence of 4 or more amino acids or a sequence of 10 or more nucleic acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).  
Objection to the Specification:
	The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification refers to sequences without identifiers at:  see at least paragraph 0229 (of the application publication US 20190060374).
The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to a method of treating a skin or nail disorder comprising contacting the skin of a mammal with a composition comprising a genetically modified bacteria of the genus Propionibacterium comprising a growth arrest or essential gene linked to an inducible promoter.  As such, the broadest reasonable interpretation of the claimed method is that it allows treatment and/or inhibition of any skin or nail disorder in any mammal.  The claims encompass an unreasonable number of conditions which the skilled artisan would not know how to treat given the variety of potential causes in the sophisticated and dynamic in vivo environment with particular respect to the complex nature of skin or nail disorders.  The instant specification does not adequately describe a method of administering a genetically modified bacteria of the genus Propionibacterium comprising a growth arrest or essential gene linked to Propionibacterium comprising a growth arrest or essential gene linked to an inducible promoter and any number of additional genetic modifications that may or may not treat a skin or nail disorder in a mammal.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which genetically modified bacteria of Propionibacterium comprising which specific growth arrest or essential gene linked to an inducible promoter, and at which amount(s), have therapeutic activity for treating which skin or nail disorder in which mammal.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the 
In this instance, the quantity of experimentation would be large since there are numerous skin or nail disorders that result from a variety of potential causes and a myriad of genetically modified bacteria of the genus Propionibacterium comprising a growth arrest or essential gene linked to an inducible promoter and any number of additional genetic modifications that may or may not have the suitable therapeutic effects.  The recited genetically modified bacteria of the genus Propionibacterium comprises any number of genetic modifications.  The amount of guidance in the specification is minimal with regard to which growth arrest and/or essential gene linked to an inducible promoter are introduced to which specific bacteria of the genus Propionibacterium and zero guidance regarding which genetically modified bacteria, and mixtures thereof, at which amount(s), have therapeutic value for which skin or nail disorder(s) when topically applied to the skin of which mammal.  No working examples appear to be present of contacting the skin of any mammal with any genetically modified bacteria of the genus Propionibacterium comprising a growth arrest or essential gene linked to an inducible promoter.  The nature of the invention is such that any genetic modification of a bacteria may or may not produce the desired activity.  The state of the prior art is that bacteria comprises a network of genes and proteins and manipulation of its genome to express whichever growth arrest or essential gene to construct a genetically modified bacteria with a desired function is very unpredictable in nature and determining whether said genetically modified bacteria have therapeutic value when applied to the skin of any mammal for treating any skin disorder is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as Propionibacterium will have which activity and/or therapeutic activity for treatment of any skin or nail disorder is zero.
Further, the present claimed invention is complex in that treating a skin or nail disorder would include therapeutic measures, wherein the objective is to inhibit and/or treat the targeted pathologic condition, in any mammal.  The disorder or condition can be the result of any number of causes.  With respect to skin disorders, it is known irradiated tissues cause a number of skin disorders, including conditions ranging from skin atrophy, fibrosis, wounds, dyschromia, ulcers (Haubner et al. p. 1).  Compromised wound healing in irradiated tissues is a common and challenging clinical problem; the pathophysiology and underlying cellular mechanisms including the complex interaction of cytokines and growth factors are still not understood (p. 1).  Many of the mechanisms leading to cell injuries are still not completely understood; the clinical challenge to optimize wound healing in irradiated patients remain (p. 7).      
The instant specification fails to show actual reduction to practice of treating any skin or nail disorder, comprising contacting the skin of any mammal with a composition comprising genetically modified bacteria of the genus Propionibacterium comprising any growth arrest or essential gene linked to an inducible promoter, and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus one skilled in the art could not make and use the claimed invention for treating a skin or nail disorder in a mammal as claimed.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 62, 75, 77 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 62, 75, 77 are product claims dependent on claim 61.  The claims do not recite any additional components to the product that further limit the claims.  The recitation of an intended use (i.e. composition) in a product claim does not further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-64, 67-69, 72-83 are rejected under 35 U.S.C. 103 as being unpatentable over Qvit-Raz et al. (US 20140044677) in view of Kobayashi et al. (2003 PNAS 100(8):  4678-4686).  Qvit-Raz et al. disclose a composition comprising a population of transformed bacteria formulated for topical application to a subject, where the transformed bacteria is created to express a compound of interest (at least paragraphs 0013-0014), where in one embodiment the bacteria are from the genus Propionibacterium, including P. acnes (paragraph 0054).  Qvit-Raz et al. disclose modular organization of the transformed bacteria to include a gene of interest under an appropriate vector, where the essential elements typically include a promoter (constitutive or inducible with regulation system), gene of interest, marker or reporter, resistance or limiting factor, and others (see paragraph 0148).  Qvit-Raz et al. do not explicitly teach bacteria essential genes.
Kobayashi et al. disclose the essential genes required to sustain bacterial life (p. 4678).  It is disclosed that about half of essential genes are involved in DNA and RNA metabolism and protein synthesis, including five genes involved in the initiation of replication (dnaA, B, D, I, priA) (p. 4679), ten essential genes are involved in cell shape and division, including ftsA, L, W, Z (p. 4680).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed composition comprising genetically modified bacteria of the genus Propionibacterium comprising an essential gene linked to an inducible promoter (instant claims 61-64, 67-69, 72-83).  The motivation to do so is given by the prior art.  Qvit-Raz et al. disclose transforming bacteria from Propionibacterium to comprise a regulation system which facilitate expression of proteins in the bacteria (paragraph 0169).  Essential genes that are involved in protein synthesis, cell shape, and Propionibacterium bacteria of Qvit-Raz et al. to comprise an essential gene linked to an inducible promoter because there was interest in genetically modifying Propionibacterium to formulate composition for topical application.  One of ordinary skill would have a reasonable expectation of success because genetic modification techniques comprising placing a gene of interest under an inducible promoter in bacteria were known.
Regarding instant claims 63-64, Qvit-Raz et al. disclose in one embodiment the bacteria are from the genus Propionibacterium, including P. acnes (paragraph 0054).
Regarding instant claim 67, Kobayashi et al. disclose essential genes are involved in DNA and RNA metabolism and protein synthesis, including dnaA, genes involved in cell shape and division, including ftsA, L, W, Z (p. 4680).
Regarding instant claims 68-69, Qvit-Raz et al. disclose suitable inducible promoters include a sugar-inducible promoter, where the sugar is lactose (paragraph 0151).
Regarding instant claim 72, Qvit-Raz et al. disclose in addition to comprising the desired gene, the microorganism may also be manipulated to encode other sequence elements which facilitate production of the desired expression of the molecule of interest by the bacterium; such
sequence elements include, but are not limited to, promoter/regulatory sequences which facilitate constitutive or inducible expression of the protein or which facilitate over-expression of the protein in the bacterium (paragraph 0169).
	Regarding instant claims 73, 75, Qvit-Raz et al. disclose a composition comprising a population of the transformed Propionibacterium bacteria formulated for topical application (paragraphs 0013, 0014, 0054).

	Regarding instant claim 76, Qvit-Raz et al. disclose the composition comprises excipients including sugars (paragraph 0197).
	Regarding instant claims 77-79, Qvit-Raz et al. disclose the composition may be in kit form of one or more containers, including a bottle, tube(s), pump (paragraph 0226).
	Regarding instant claims 80-83, Qvit-Raz et al. disclose a method of treatment comprising topically applied to the skin of a subject (paragraph 0032), to treat conditions including eczema (paragraphs 0024-0025).

Claims 61-62, 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Qvit-Raz et al. (US 20140044677) in view of Kobayashi et al. (2003 PNAS 100(8):  4678-4686) and Rovner et al. (2015 Nature 518:  89-93).  The teachings of Qvit-Raz et al. in view of Kobayashi et al. over at least instant claims 61-62 are noted above.  The cited art references do not teach a promoter inducible by an amino acid.
Rovner et al. disclose recoded organisms dependent on exogenous synthetic amino acids (p. 89-90, see also methods).
It would have been obvious to one of ordinary skill to substitute a promoter inducible by a synthetic amino acid as suggested by Rovner et al. for the inducible promoter in the transformed Propionibacterium bacteria of Qvit-Raz et al. noted above (instant claims 70-71).  .  

Claims 61-64, 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Qvit-Raz et al. (US 20140044677) in view of Kobayashi et al. (2003 PNAS 100(8):  4678-4686) and Fitz-Gibbon et al. (2013 Journal of Investigative Dermatology 133:  2152-2160).  The teachings of Qvit-Raz et al. in view of Kobayashi et al. over at least instant claims 61-63 are noted above.  As noted above, Qvit-Raz et al. disclose a composition comprising a population of transformed bacteria formulated for topical application to a subject, where the transformed bacteria is created to express a compound of interest (at least paragraphs 0013-0014), where in one embodiment the bacteria are from the genus Propionibacterium, including P. acnes (paragraph 0054).  The cited art references do not teach a P. acnes species is type II, ribotype 6.
Fitz-Gibbon et al. disclose strains of P. acnes in the human skin microbiome.  Fitz-Gibbon et al. disclose ribotype (RT) 6 has been found enriched in normal skin (p. 2155) and comprises a CRISPR array (p. 2156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed composition comprising genetically modified bacteria of the genus Propionibacterium comprising an essential gene linked to an inducible promoter, wherein the bacteria is P. acnes ribotype 6 and comprises a CRISPR array (instant claims 65-66).  The motivation to do so is given by the prior art, which disclose transforming P. acnes bacteria to comprise a regulation system which facilitate expression of proteins in the bacteria, wherein it is disclosed P. acnes includes ribotype 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 25-31, 33-64 of U.S. Patent No. 10584344 (‘344) in view of Qvit-Raz et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘344 claims recite a composition comprising a genetically modified P. acnes, type II, ribotype 6, comprising an inducible promoter linked to a gene expressing an essential protein (see at least claims 25, 52-53, 61-62 of .
Regarding instant claims 77-79, claim 64 of the ‘344 patent is also drawn to a kit comprising the genetically modified P. acnes.  The deficiency of the ’344 patent claim to recite that the kit comprises a tube, bottle, and/or apparatus, is reasonably remedied by the teachings of Qvit-Raz et al. noted above, which disclose incorporating a composition comprising transformed Propionibacterium bacteria in kit form of one or more containers, including a bottle, tube(s), pump (paragraph 0226).  Therefore, it would have been obvious to incorporate one or more containers, including a bottle, tube(s), pump, into the claim of the ‘344 patent, thereby, arriving at the instant claims drawn to a kit.
Regarding instant claims 80-83, the specification of the ’344 patent discloses pharmaceutical compositions comprising genetically modified P. acnes, type II, ribotype 6, comprising an inducible promoter linked to a gene expressing an essential protein, are used for the treatment of skin disorders, including acne, eczema, etc. (col. 35-39).  Therefore, it would have been obvious to treat a skin disorder comprising contacting the skin of a mammal with the pharmaceutical composition of the ‘344 patent, thereby arriving at the instant claims.

Claims 61-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34, 35-40, 44-52 of copending Application No. 16702437 (‘437) (reference application) in view of Qvit-Raz et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘437 claims recite a composition comprising a genetically modified Propionibacterium bacteria comprising an inducible promoter linked to a gene expressing an essential protein (see at 
Regarding instant claims 77-79, claim 49 of the ‘437 application is also drawn to a kit comprising the genetically modified Propionibacterium.  The deficiency of the ’437 application claim to recite that the kit comprises a tube, bottle, and/or apparatus, is reasonably remedied by the teachings of Qvit-Raz et al. noted above, which disclose incorporating a composition comprising transformed Propionibacterium bacteria in kit form of one or more containers, including a bottle, tube(s), pump (paragraph 0226).  Therefore, it would have been obvious to incorporate one or more containers, including a bottle, tube(s), pump, into the claim of the ‘437 application, thereby, arriving at the instant claims drawn to a kit.
Regarding instant claims 80-83, the specification of the ’’437 application discloses pharmaceutical compositions comprising genetically modified P. acnes, type II, ribotype 6, comprising an inducible promoter linked to a gene expressing an essential protein, are used for the treatment of skin disorders, including acne, eczema, etc. (paragraphs 0154-0175 of application publication).  Therefore, it would have been obvious to treat a skin disorder comprising contacting the skin of a mammal with the pharmaceutical composition of the ‘437 application, thereby arriving at the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656